— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered February 7, 1990, convicting him of grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence adduced by the People was legally insufficient to establish his guilt is *256unpreserved for appellate review (see, People v Bynum, 70 NY2d 858; People v Udzinski, 146 AD2d 245), and, in any event, is without merit (see, People v Contes, 60 NY2d 620). Further, upon the exercise of our factual review power, we are satisfied that the jury verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Fiber, Balletta and Ritter, JJ., concur.